Exhibit 10.1

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) amends the Employment
Agreement by and between Bio-Techne Corporation, a Minnesota corporation
(“Bio-Techne”), and EXECUITVE OFFICER (“Employee”). This Amendment is effective
as of October 15, 2015 (“Effective Date”).

 

RECITALS

 

 

WHEREAS, the Parties have entered into an Employment Agreement, dated January
30, 2015 (the "Existing Agreement"); and

 

WHEREAS, the Parties desire to amend the Existing Agreement to clarify the
applicability of termination for Good Reason in the event of Change in Control.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.     Definitions. Capitalized terms used and not defined in this Amendment
have the respective meanings assigned to them in the Existing Agreement.

 

2.     Amendments to the Existing Agreement. As of the Effective Date (defined
above), the Existing Agreement is hereby amended or modified as follows:

 

(a)     Section 5.2 of the Existing Agreement is hereby amended by:

 

(i)     deleting the first sentence of that Section; and

 

(ii)     inserting as a new first sentence the following:

 

“If there is a Change in Control, as defined below, and if Employee either
resigns for Good Reason or Employee's employment is terminated by Bio-Techne or
its successor, in either situation upon consummation of such Change in Control
or within one (1) year thereafter, then Employee will be paid an amount equal to
one (1) year of her then-current base annual salary plus the pro-rated value of
any incentive compensation earned through the date of such termination pursuant
to Section 2.2 above and the automatic acceleration of any vesting requirements
of the equity grants awarded to Employee by Bio-Techne during the term of her
employment (hereinafter referred to as the "CIC Severance Payment"); provided,
however, that Employee shall be entitled to the CIC Severance Payment set forth
in this Section 5.2 only if she executes within 60 days of resignation or
termination of employment, does not rescind, and fully complies with a release
agreement in a form supplied by Bio-Techne, which will include, but not be
limited to, a comprehensive release of claims against Bio-Techne and its
directors, officers, employees and all related parties, in their official and
individual capacities.

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.     Except as expressly provided in this First Amendment, all of the terms
and provisions of the Existing Agreement are and will remain in full force and
effect and are hereby ratified and confirmed by the Parties.

 

 

   THE PARTIES HAVE executed this Agreement in the manner appropriate to each as
of the dates set forth below.

 

BIO-TECHNE CORPORATION

 

 

 

By

   

 

, 2015 Its Chief Executive Officer    Date                                
EMPLOYEE                                           , 2015 EXECUTIVE OFFICER  
         Date  

 

 

 

 

 

 

 

 

 

 

 

 

 